Citation Nr: 0513955	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for residuals of 
frostbite of the feet and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952, to include combat duty in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for bilateral 
hearing loss, service connection for arthritis, and service 
connection for residuals of frostbite of the feet and legs; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  The veteran has a history of in-service acoustic trauma 
but an audiological examination at the time of his separation 
from service was normal; post-service medical evidence fails 
to show a hearing loss disability until many years after his 
discharge from service and the only competent evidence that 
addresses the contended causal relationship between a current 
diagnosis of hearing loss and service weighs against the 
claim.

3.  There is no medical evidence of arthritis during service 
or for many years thereafter, nor is there a competent 
opinion that links arthritis to any incident of service.

4.  The veteran has a medical history of incurring frostbite 
to his feet in combat, but no complaints are shown at his 
separation physical examination and the clinical evaluation 
of his lower extremities was found to be normal at that time; 
post-service medical evidence, to include a general medical 
examination in January 2003, fails to show a current 
diagnosis of residuals of frostbite of either leg or foot.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).

2.  Service connection for arthritis is not warranted.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2004).

3.  Service connection for claimed residuals of frostbite of 
the feet and legs is not warranted.   38 U.S.C.A. §§ 1110, 
1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
In this matter, the RO sent VCAA notice in February 2001, 
prior to the July 2001 rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004, (holding a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 2001 rating decision, the August 
2002 Statement of the Case (SOC), and the May and October 
2004 Supplemental Statement(s) of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
August 2002 SOC informed the veteran of the VCAA and the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, supra.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
appellant in February 2001 does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In a January 2004 development 
letter, the RO requested the veteran to inform them of any 
other information or evidence that he thinks will support his 
claim. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown at 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  In this regard, the veteran indicated in 
February, June and October 2004 that he had no additional 
evidence to furnish.  

As to any duty to provide an examination and/or opinion 
addressing the questions of whether hypertension, 
pancreatitis, diabetes or hepatitis began during or are 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

As a combat veteran, the veteran's history of acoustic trauma 
is presumed.  38 U.S.C.A. § 1154(b).  However, he was 
afforded a thorough VA audiological examination in 
conjunction with his claim for service connection for hearing 
loss and that evaluation includes a nexus opinion.  The 
medical evidence is sufficient to resolve this issue; there 
is no further duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Board further finds that, in the absence of any claim of a 
joint injury during service or competent evidence of any 
abnormal findings indicative of or attributed to arthritis 
during service or for many years thereafter, and with no 
competent evidence that suggests a nexus between arthritis 
and any remote incident of service, a medical examination 
and/or opinion is not warranted with respect to the claim for 
service connection for arthritis.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); compare Duenas v. 
Principi, No. 03-1251 (Fed. Cir. Dec. 15, 2004).  

As to the veteran's claim for service connection for 
residuals of frostbite to the feet and legs, as a combat 
veteran, his history of incurring a bilateral foot cold 
injury during service is not in dispute but his separation 
examination was negative for any pertinent abnormal findings 
and post-service medical evidence fails to show a  diagnosis 
of residuals of frostbite of the feet and legs.  
Consequently, the evidence currently of record is sufficient 
to decide this issue as well and there is no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  

FACTUAL BACKGROUND

Service medical records show the veteran underwent a pre-
induction physical examination on an unrecorded date that was 
normal.  Treatment records are negative for any findings that 
were attributed to hearing loss, arthritis, or frostbite.  
The veteran underwent a physical examination in October 1952 
for release from active duty.  The examination report reveals 
a normal clinical evaluation in every respect, including 
hearing.

DD Form 214 reveals the veteran's specialty code was 1812 
(light weapons infantryman).  He was awarded a Korean Service 
Medal with two bronze stars and a United Nations Medal.  
Company C, 2nd Chemical Mortar Battalion, is listed as the 
veteran's most significant duty assignment.

Copies of undated photographs from the 2nd Chemical Mortar 
Battalion Association depict soldiers with 4.2 mortars, 
jeeps, and trucks in front of a hilly, snow-covered backdrop, 
presumably in Korea.

VA outpatient records show degenerative joint disease in the 
knees and lower back by history in March 2000.  In August, 
the veteran complained of morning joint stiffness that 
resolves later in the morning.  



A hearing test from Hearing Aid Express dated in September 
2000 shows the approximate pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
70
75
LEFT
60
60
60
70
80

A lay statement from W.R.T., a retired colonel, dated in 
September 2000, indicates he served with the veteran in Korea 
as platoon leader and a company commander.  His service in 
Korea overlapped the veteran's.  Mr. T. stated that during 
his assignment the 2nd Mortar Battalion, the battalion was 
actively engaged in combat actions, which required the firing 
of 4.2 diameter heavy mortars hundreds of times each day.  
When firing the mortar, the gun crew stood within a few feet 
of the mortar barrel and the gunner was only inches away from 
the deafening muzzle blast.  Mr. T. indicated the veteran was 
a gunner for approximately six months.  The crew did not have 
any ear protection.  According to Mr. T., he has attended 
numerous reunions of the 2nd Mortar Battalion approximately 
half of the persons he has observed there currently wear 
hearing aids.

A hearing test from Miracle Ear dated in October 2000 shows 
the approximate pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
60
60
LEFT
50
55
55
60
80

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 40 in the left ear.

A lay statement received from P.A.M. in March 2001 indicates 
she has known the veteran since 1968 and he had been hard of 
hearing since she met him.  She states the veteran cannot 
hear without the use of hearing aids, and with them he still 
cannot hear very well.  He has tried several types of hearing 
aids and is unable to find one that suits him.  His hearing 
loss significantly affects his interaction with his peers.  
The veteran also submitted a statement in March, which 
indicates that he was a gunner on a 4.2 mortar gun for eight 
months or more under heavy operations.  He states he began to 
experience hearing loss around 1960 and sought treatment 
approximately 15 years later at Dallas VA Medical Center 
(VAMC).  The veteran states that Beltone Hearing Service 
informed him that he has 40-50 percent hearing loss 
bilaterally.  He indicates he has been wearing hearing aids 
for 20 years and the doctor said that his hearing loss has 
increased.

J.T., M.D. also submitted a statement in March 2001, which 
indicates that he has treated the veteran for more than 20 
years and he has had severe hearing difficulty during the 
entire time.  He also stated that the veteran has had severe 
arthritis for over 20 years. 

The veteran underwent a VA compensation and pension 
audiologic examination (C&P examination) in November 2002.  
At that time he reported a medical history of noise exposure 
during active service followed by progressive hearing loss 
with an onset of at least 30 years ago.  The examiner's 
review of the claims file failed to substantiate the onset or 
progression of hearing loss while the veteran was in active 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
50
60
60
80
LEFT
No data
50
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
examiner concluded that these results revealed a bilateral 
moderate to severe, predominately high frequency 
sensorineural hearing loss.  The examiner stated it should be 
noted that there was no "acoustic notch" present in either 
ear.  The otologic examination was unremarkable.  The 
examiner made additional comments, noting the veteran's 40-
year history of working as a carpenter in the interior of 
homes.  He concluded that it is less likely than not that the 
veteran's current hearing loss is related to noise exposure 
or acoustic trauma while on active duty.  Rather, the 
examiner opined, it appears most likely that hearing loss 
occurred after the veteran left the service.

Treatment records from Arbuckle Memorial Hospital show the 
veteran presented on two occasions in January 2003 for 
respiratory symptoms.  On physical examination of the 
veteran's extremities, they were unremarkable except for a 
fungal infection of the great toenails.

Treatment records from Mercy Memorial Hospital show the 
veteran was transported from Arbuckle Memorial Hospital in 
January 2003 and admitted for approximately 11 days with a 
primary diagnosis of pneumonia.  No findings were attributed 
to arthritis, hearing loss, or residuals of frostbite of the 
feet and legs.  Daily assessments of the musculoskeletal 
system indicated full movement in the upper and lower 
extremities bilaterally.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease) and organic diseases of the nervous system, e.g. 
sensorineural hearing loss, becomes manifest to a degree of 
ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

ANALYSIS

The veteran asserts that he engaged in combat with the enemy 
while serving in Korea from 1951 to 1952.  VA General Counsel 
has held that "[t]he ordinary meaning of the phrase 'engaged 
in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  Participation in 
combat, a determination that is to be made on a case-by- case 
basis, requires that a veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. VAOPGCPREC 
12-99 (October 18, 1999).  The veteran's service record does 
not reflect any combat related award or decoration.  However, 
in light of the veteran's military specialty as a light 
weapons infantryman, his duty assignment to a company in the 
2nd Chemical Mortar Battalion in Korea during the Korean War, 
the veteran's own statements, and the lay statement of 
W.R.T., the Board finds that the positive and negative 
evidence regarding the veteran's participation in combat is 
at the very least in relative equipoise.  Accordingly, he is 
entitled to the benefit of the doubt and the Board proceeds 
on the basis that the veteran engaged in combat.

The veteran contends that while in combat he incurred 
bilateral hearing loss, frostbite of the feet and legs, and 
severe arthritis in his legs.  Establishment of combat 
service, however, does not conclude the matter of service 
connection.  The Court has held that the provisions of 38 
U.S.C.A. 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004); see Wade 
v. West, 11 Vet. App. 302, 305 (1999).  38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).


Bilateral Hearing Loss

The preponderance of competent medical evidence does not 
substantiate entitlement to service connection for bilateral 
hearing loss.  Although in-service noise exposure and 
bilateral hearing loss are established through application of 
§ 1154(b), competence medical evidence is still required to 
demonstrate a nexus between the in-service noise exposure and 
the veteran's current hearing loss disability.  In the 
instant claim, competent evidence fails to establish a nexus 
between the injury in service and the veteran's current 
bilateral hearing loss disability.  The most probative 
evidence, the November 2002 VA examiner's medical opinion, 
reflects that the veteran's current bilateral hearing loss is 
most likely due to events occurring after the veteran's 
separation from active service.  In reaching this conclusion 
the examiner noted that the veteran worked as a carpenter 
indoors after service as a rationale for his opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The veteran's 
assertion that his hearing loss is a result of noise exposure 
in service does not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

A review of the record fails to establish chronicity of 
bilateral hearing loss or continuity of symptomatology from 
service.  In drawing this conclusion, the Board notes that 
the veteran's hearing was considered normal on his separation 
physical examination.  The Board further notes that by 
history in November 2002, the veteran only dated the onset of 
his hearing loss "over 30 years" ago, which would place the 
onset in the late 1960's or early 1970's, well after the 
veteran left the service.  P.A.M. was only able to date his 
symptoms to 1969, when she met the veteran, which was again 
many years after the veteran's discharge from service in 
October 1952.  Moreover, the veteran's own physician is 
unable to establish continuity because he began treating the 
veteran only 20 years ago.  Consequently, the evidence 
preponderates against service connection for bilateral 
hearing loss and reasonable doubt is not for application.  
38 U.S.C.A. § 5017(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

Arthritis

The preponderance of the evidence is against entitlement to 
service connection for arthritis.  A review of the record 
discloses the veteran's contention that he incurred arthritis 
during combat in Korea.  Although it has previously been 
conceded that he was involved with combat, the Board finds 
that satisfactory evidence has not been presented that he 
incurred arthritis in combat.  While noise exposure is 
consistent with the veteran's duties as a gunner in a 
chemical mortar battalion, the evidence presents no 
particular circumstances, conditions, or hardships that are 
consistent with the incurrence of arthritis.  In this regard, 
the Board notes that the veteran does not assert any specific 
event or injury (i.e., an injury involving a specific joint 
or joints) that gave rise to the development of degenerative 
joint disease or arthritis.  There have been no contentions 
that his duty as a gunner created unusual stress on his 
joints or that his duties included bearing excessive weight.  
Consequently, the Board is of the opinion that in this case, 
the presumption of service incurrence arising out of combat 
is not for application to arthritis.  In the alternative, 
even if the evidence did establish service incurrence of a 
joint injury in combat, evidence of subsequent events fails 
to establish chronicity of any joint disorder or continuity 
of joint symptomatology since service.

A review of the record reveals no findings in service medical 
records that have been attributed to arthritis.  Most 
notably, the veteran's physical examination for his release 
from active duty revealed clinical evaluation of the 
musculoskeletal system, extremities and spine was negative 
for any findings relating to a joint disorder, to include 
arthritis.  Furthermore, his medical history was 
characterized as "not significant."  There is no competent 
evidence that arthritis was diagnosed within one year of 
service separation or for many years thereafter.  The only 
competent evidence of a current diagnosis of arthritis comes 
from Dr. J.T., who began treating the veteran approximately 
20 years ago and indicates that the veteran had arthritis 
since he first began to treat him.  The diagnosis is 
presented, however, without any clinical records, such as x-
rays or findings upon physical examinations, to support the 
diagnosis.  Consequently, there is no record of treatment 
specifically for arthritis.  Even assuming Dr. T's diagnosis 
can be substantiated by treatment records, the record does 
not demonstrate continuity of symptomatology from service, 
but rather, continuity has been established from the early 
1970's onward.  Based on this scant record, the Board 
concludes that the preponderance of the evidence is against 
service connection for arthritis.  38 U.S.C.A. § 5107(b);  
Gilbert, supra; Ortiz, supra. 

Residuals of Frostbite of the Feet and Legs

A review of the record indicates the preponderance of the 
evidence is against entitlement to service connection for 
residuals of frostbite of the feet and legs.  The veteran 
asserts the he incurred frostbite of his feet and legs while 
engaged in combat with the enemy in Korea.  In support of his 
assertion, the veteran describes having to endure extremely 
cold temperatures and he provided photographs to substantiate 
the hardships and conditions of his service.  The Board finds 
that the evidence is sufficient to afford the veteran a 
presumption of service incurrence of a cold injury involving 
his lower extremities.  However, to establish service 
connection, there must be competent evidence of a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In additional to a normal separation from service 
examination, there is no post-service medical records in the 
claims file that shows residuals of frostbite of the legs or 
feet.  It is pertinent to note that this evidence includes a 
report of a private examination performed in January 2003, 
which included a review of systems and a clinical evaluation 
of the extremities, and no abnormal findings were reported at 
that time relating to frostbite or residuals of frostbite of 
the either leg or foot.  The post-service medical evidence 
also includes a copious amount of out-patient clinic records 
dated in recent years, which are also negative for any 
pertinent abnormal findings.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permits payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
In this case, in the absence of proof of present disability 
there can be no valid claim.  

The Board acknowledges the veteran's belief that he has 
current residuals of in-service frostbite of the legs and 
feet.  However, as a layman, he is not competent to provide a 
medical opinion, and his assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As there is no medical evidence of residuals of frostbite of 
the feet and legs, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
doctrine of  reasonable doubt is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz,  supra. 











ORDER

Service connection for bilateral hearing loss is denied.

Service connection for arthritis is denied.

Service connection for residuals of frostbite of the feet and 
leg is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


